Exhibit 99.3 EXECUTION VERSION This AMENDMENT NO. 1, dated as of August 12, 2015 (this “Amendment”), among AMAYA INC. (formerly known as Amaya Gaming Group Inc.), as Parent (“Parent”), AMAYA HOLDINGS COÖPERATIVE U.A., as Holdings (“Holdings”), AMAYA HOLDINGS B.V., as Dutch Borrower (“Dutch Borrower”), AMAYA (US) CO-BORROWER, LLC, as Co-Borrower (“Co-Borrower”), and BARCLAYS BANK PLC, as administrative agent and collateral agent (in such capacity, together with its successors, the “Administrative Agent”) for the Lenders (as defined below), amends that certain Second Lien Credit Agreement, dated as of August 1, 2014 (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”), entered into among Parent, Holdings, Dutch Borrower, Co-Borrower, the institutions from time to time party thereto as Lenders (the “Lenders”) and the Administrative Agent. Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement.
